Name: 84/258/EEC: Council Decision of 7 May 1984 on the granting of aid for the short-term private storage of table wine and must in Greece
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  beverages and sugar;  distributive trades;  foodstuff
 Date Published: 1984-05-11

 Avis juridique important|31984D025884/258/EEC: Council Decision of 7 May 1984 on the granting of aid for the short-term private storage of table wine and must in Greece Official Journal L 124 , 11/05/1984 P. 0044 - 0044*****COUNCIL DECISION of 7 May 1984 on the granting of aid for the short-term private storage of table wine and must in Greece (84/258/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the third subparagraph of Article 93 (2) thereof, Having regard to the request submitted by the Government of the Hellenic Republic, Whereas exceptional circumstances exist such as to justify the granting of aid for the short-term private storage of table wine and must; whereas, consequently, the aid should be declared to be compatible with the common market for the duration of the 1984/85 marketing year, HAS ADOPTED THIS DECISION: Article 1 National aid for the short-term private storage of table wine and must in Greece shall be authorized for the duration of the 1984/85 marketing year. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 7 May 1984. For the Council The President M. ROCARD